Citation Nr: 0923996	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  95-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from September 1966 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida, which denied entitlement to service 
connection for PTSD on the basis that new and material 
evidence had not been received to reopen the claim.  

This claim was previously remanded by the Board in March 1997 
and in November 2004 for additional evidentiary development.  
The Board reopened the Veteran's claim in November 2004, 
finding that new and material evidence had been received by 
VA.  

The Veteran appeared at a hearing held at the RO in St. 
Petersburg, Florida in September 1995.  A written transcript 
of this hearing was prepared and incorporated into the 
evidence of record.  


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of PTSD 
that conforms to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV).  

2.  The Veteran's anxiety disorder is a result of the 
Veteran's combat experiences while serving in the military.  




CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The United States Court of 
Appeals for Veterans Claims (Court) has taken judicial notice 
of the mental health profession's adoption of the DSM-IV as 
well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke ... in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

If there is no combat experience, or if there is a 
determination that the Veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395-96 (1996).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for PTSD.  The Veteran does not have a confirmed 
diagnosis of PTSD, and as such, service connection is not 
warranted.  However, the evidence of record does demonstrate 
that the Veteran suffers from anxiety disorder secondary to 
his military service.  As such, service connection for an 
anxiety disorder is warranted.  

The Court has held that even if a veteran's claim is limited 
to PTSD without more, VA must interpret the Veteran's claim 
to be a claim for any mental disability that may reasonably 
be encompassed by the claim.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009).  VA must consider the Veteran's description 
of the claim, the symptoms he describes, and the information 
submitted by the Veteran in support of his claim or obtained 
by the Secretary in support of his claim.  Id.  

The Veteran underwent a VA psychiatric consultation in March 
1989.  According to the report, the Veteran described being 
shot at almost daily while in Vietnam and being in a 
dangerous zone.  The psychiatrist diagnosed the Veteran with 
depressive reaction with anxiety.  

The Veteran was afforded a VA examination for PTSD in March 
2009.  According to the examiner, the Veteran did not meet 
the DSM-IV criteria for PTSD.  However, the examiner 
concluded that the Veteran did meet the criteria for an 
anxiety disorder not otherwise specified.  It was the 
examiner's conclusion that this anxiety disorder was the 
result of, among other factors, the Veteran's combat service 
in Vietnam.  

The preponderance of the evidence of record suggests that the 
Veteran did engage in combat with the enemy while serving in 
the Republic of Vietnam.  The Veteran's personnel records 
include a correction to the Veteran's DD-214 dated March 
1989.  According to this form, the Veteran received the Air 
Force Outstanding Unit Award with a "V" device and the 
Veteran was personally awarded the Republic of Vietnam 
Gallantry Cross with a Palm.  An additional personnel record 
from March 1970 also indicates that the Veteran was assigned 
to the Combat Support Group of the Pacific Air Force.  
Finally, an Airman Performance Report from July 1969 
indicates that the Veteran's current duty was Policeman, 
Weapons System Security.  It was noted that this duty 
included participation in local ground defense exercises.  
This evidence suggests that the Veteran witnessed combat in 
Vietnam.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to service connection for an anxiety 
disorder.  The Board recognizes that the Veteran has argued 
that he is entitled to service connection for PTSD.  However, 
the evidence of record does not demonstrate that the Veteran 
suffers from PTSD.  A diagnosis of PTSD must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  According to the March 2009 
VA examination, the Veteran did not meet the DSM-IV criteria 
for PTSD.  

The Board notes that there are a number of VA outpatient 
treatment records that report a diagnosis of PTSD.  For 
example, a January 2003 outpatient treatment record assigned 
a diagnosis of "possible PTSD."  A March 2007 outpatient 
treatment record notes that the Veteran had a positive PTSD 
screen.  However, no actual diagnosis of PTSD was assigned at 
this time.  A June 2007 treatment note diagnosed the Veteran 
with dysthymia, adjustment disorder, and mixed depression and 
anxiety with a history of PTSD.  Finally, a January 2008 
psychiatry initial assessment did assign a diagnosis of PTSD, 
but it was found to be secondary to childhood sexual abuse.  
Therefore, the above evidence shows that the Veteran has not 
been consistently diagnosed with PTSD related to his military 
service during VA outpatient treatment.  

The record also contains a private letter from a Licensed 
Marriage and Family Therapist dated April 1986.  According to 
this letter, the Veteran had been involved with psychotherapy 
since February 1986.  The therapist concluded that the 
Veteran had PTSD.  However, while the Board has considered 
this letter in its final decision, it does not find this 
letter to be conclusive.  Subsequent evaluations performed by 
psychiatrists have not resulted in conclusive diagnoses of 
PTSD.  Further, the most recent VA examination of March 2009, 
performed by a psychiatrist, revealed that the Veteran 
exhibited symptomatology of anxiety rather than PTSD.  
Therefore, while this letter was considered by the Board, the 
opinion offered is not in and of itself sufficient to 
outweigh the subsequent findings performed by psychiatrists.  

Regardless of how the Veteran's mental disorder is 
classified, PTSD and anxiety disorders are both rated under 
the General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130.  Therefore, the outcome will be the same regardless 
of the diagnosis.  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to service 
connection for an anxiety disorder.  38 U.S.C. § 5107(b).  
Service connection for an anxiety disorder is granted.  



ORDER

Entitlement to service connection for an anxiety disorder is 
granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


